        Case 1:17-cv-08043-RA-KNF Document 41 Filed 12/11/18 Page 1 of 4
                                                                                USDCSDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY         FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC#:   ----+--+--
-----------------------------------------------------------------------X        DATE FILED: 12. I II I I 9
MARIO PASSANTE, CARMINE COLASANTO,
GORAN STANIC, MARIAN TASE,
TARQUINO REYES, NAMGYAL BHUTIA and
ERHLEMBAT DORJSUREN,

                              Plaintiffs,
                                                                            MEMORANDUM and ORDER
          -against-
                                                                               17 -CV-8043 (RA)(KNF)
THOMAS MAKKOS, MADISON GLOBAL, LLC,
and NELLO BALAN,

                               Defendants.
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

          A writing styled "Stipulation and Order Extension of Time for Defendant, Nelo Balan ["Balan"]

to Respond to Complaint," which was signed, inter alia, by Lawrence M. Gordon, Esq. ("Gordon") and

dated January 11, 2018, was filed with the court on January 24, 2018. Docket Entry No. 17. Under

Gordon's signature, on that document, the words "Attorney for Defendant, Nelo Balan" appear. The

stipulation has a space for the assigned district judge, the Honorable Ronnie Abrams, to endorse the

document as an order of the court, see Docket Entry No. 17; however, she did not do so.

          In a letter dated September 25, 2018, filed with the court, Gordon denied that he is Balan's

attorney contending "[t]he defendant [Balan] has not retained my office directly or indirectly, and I

respectfully submit that I have not entered an attorney-client relationship with this individual." Docket

Entry No. 3 7. Observing that the stipulation, in which Gordon asserted that he is the attorney for Balan

and the letter, in which Gordon asserted that he has "not entered an attorney-client relationship with

[Balan]" did not jibe, the Court directed Gordon to show cause, in writing, why his signed submissions

containing inconsistent assertions respecting his representation of Balan in this action did not violate

Rule ll(b) of the Federal Rules of Civil Procedure. See Docket Entry No. 39.
      Case 1:17-cv-08043-RA-KNF Document 41 Filed 12/11/18 Page 2 of 4



        On October 24, 2018, Gordon submitted his "Response to Order to Show Cause Alleging Rule

1 l(b) F.R.C.P. Violation," Docket Entry No. 40. In that document, Gordon asserts that he contacted

counsel to the plaintiff, Michael O'Neill, and obtained his consent to extend, until February 10, 2018, the

time for Balan "to respond to the summons and complaint to avoid a default," by Balan, in this action.

Gordon explained that, thereafter, he "prepared a Stipulation and Order for an extension for defendant

Balan to respond to the complaint and signed it as, 'Attorney for Defendant, Nelo Balan. '" According to

Gordon, he "made a mistake" in "undertaking to obtain an extension of time for [Balan] to respond to the

summons and complaint" because it had become "evident to [him]" that Balan was not going to follow

through with [Gordon's] Office on the defense of this lawsuit." Gordon had determined this was so

because he contacted Balan "by telephone and emails many times to meet ... concerning this lawsuit, to

no avail." Gordon maintains that he "heard excuses, appointments made were not kept" and "it became

apparent [to Gordon] that Mr. Balan had no intention of entering ... anything resembling an attorney-

client relationship" with Gordon. Gordon asserts that, since his "execution of the extension stipulation,

as an attorney for defendant Balan," he has "continued to receive e-filings on this case as counsel for

Nelo Balan." "This was [of] concern to [Gordon because he] felt I was not Balan's attorney[; however,]

according to the Court, I was."

        Gordon recounts that, to address "this concern[,] on September 25, 2018, via a letter to Judge

Abrams, . . . I set forth my position that due to the underlying history of my role in this matter, I should

be relieved as 'the attorney ofrecord for this defendant.' I did not wish to mislead the Court in any

manner and felt it was incumbent upon me to address this situation to the Court, ... and hopefully

extricate myself from the status I had placed myself in. This was my sole intent." Gordon acknowledges

that his January 2018 and September 2018 submissions to the court are "indeed prima facie inconsistent."

However, he asserts that they were "not proffered or presented for any improper purpose, such as to

harass, cause unnecessary delay, or needlessly increase the cost oflitigation."



                                                      2
      Case 1:17-cv-08043-RA-KNF Document 41 Filed 12/11/18 Page 3 of 4



        By signing and submitting a writing to the court, an attorney "certifies that to the best of the

person's knowledge, information and belief, formed after an inquiry, reasonable under the circumstances,

[the writing] ... is not being presented [to the court] for an improper purpose ... [and] the factual

contentions [made in the writing] have evidentiary support." Fed. R. Civ. P. 1 l(b)(l), (3). Pursuant to

Rule 11 (c) of the Federal Rules of Civil Procedure and due process, if after notice and a reasonable

opportunity to respond, a court determines that Rule 1 l(b) has been violated, it may impose an

appropriate sanction. See Fed. R. Civ. P. 1 l(c)(l); Nuwesra v. Merrill Lynch Center and Smith, Inc.,

174 F.3d 87, 92 (2d Cir. 1999). "The court has significant discretion in determining what sanctions, if

any, should be imposed for a violation, subject to the principle that the sanctions should not be more

severe than reasonably necessary to deter repetition of the conduct by the offending person or

comparable conduct by similarly situated persons." Advisory Committee's Note to 1993 Rule 11

Amendment. The sanction imposed by a court for a violation of Fed R. Civ. P. 11 "may include ... an

order to pay a penalty into court." Fed. R. Civ. P. 1 l(c)(4).

        According to Gordon's response to the Court's order to show cause, at the time Gordon

negotiated with O'Neill, he was not authorized to represent Balan, as "an attorney-client relationship was

never entered into between Mr. Balan and I." Therefore, Gordon held himself out falsely as Balan's

attorney in his negotiation with O'Neill, to delay, improperly, any action the plaintiff might take to

secure a default against Balan. In addition to misrepresenting himself as Balan's attorney in his

negotiation with O'Neill, Gordon misrepresented himself to Judge Abrams, as Balan's attorney, in the

stipulation that he signed, identifying himself as such. Gordon allowed that stipulation to be filed with

the court for endorsement by Judge Abrams, as an order of the court, knowing that it misrepresented his

professional relationship to Balan. When Gordon asserted in: (a) his negotiation with O'Neill; and

(b) the stipulation submitted to Judge Abrams that he was Balan's attorney, Gordon knew that no

evidentiary support for those assertions existed because "defendant [Balan had] not retained [Gordon's]

office directly or indirectly and [he had] not entered an attorney-client relationship with [Balan]." By

engaging in the misconduct described above, Gordon acted for improper purposes, to wit, to: (I) give the
                                                      3
       Case 1:17-cv-08043-RA-KNF Document 41 Filed 12/11/18 Page 4 of 4



court the false impression that Balan's interests in the litigation were being protected by an attorney,

Gordon; and (2) lead the plaintiff and the court to believe that an answer or other response to the

complaint would be forthcoming from Gordon, on Balan's behalf, on or about February 10, 2018,

although Gordon knew he had no intention ofresponding to the complaint on Balan's behalf because "an

attorney-client relationship was never entered into between Mr. Balan and [Gordon]." These factors lead

the Court to conclude that Gordon violated Fed. R. Civ. P. l l(b) and that a sanction is warranted.

        As a sanction for violating Rule l l(b) of the Federal Rules of Civil Procedure, Gordon is

directed to pay to the Clerk of Court, on or before December 18, 2018, the sum of $1,000. The Court

finds that this sanction is not more severe than reasonably necessary to deter Gordon, specifically, and

others similarly situated to him, generally, from engaging in misconduct of the type described above in

the future.

Dated: New York, New York                                  SO ORDERED:
       December 11, 2018

                                                           KEVIN NATHANIEL FOX
                                                           UNITED STATES MAGISTRATE JUDGE




                                                      4
